UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 6183 Paseo Del Norte, Suite180, Carlsbad, California (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (760) 547-2700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X ] NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [_]NO [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [_] Accelerated filer [X] Non-accelerated filer [_] (do not check if smaller reporting company) Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] On January 13, 2011, 407,847,053 shares of common stock, par value $0.00001 per share were outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated Balance Sheets as of November 30, 2010 (unaudited) and May 31, 2010 3 Condensed consolidated Statements of Operations for the three and six months ended November 30, 2010 and November 30, 2009 (unaudited) 4 Condensed consolidated Statements of Cash Flows for the six months ended November 30, 2010 and November 30, 2009 (unaudited) 5 Notes to condensed consolidated Financial Statements (unaudited) 6-26 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27-43 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 43 ITEM 4. Controls and Procedures 43 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 43-44 ITEM 1A. Risk Factors 44 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 ITEM 3. Defaults Upon Senior Securities 44 ITEM 4. Removed and Reserved 45 ITEM 5. Other Information 45 ITEM 6. Exhibits 45-46 SIGNATURES 2 PART I- FINANCIAL INFORMATION Item 1. Financial Statements Patriot Scientific Corporation Condensed Consolidated Balance Sheets November 30, 2010 May 31, 2010 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Current portion of marketable securities - Accounts receivable Accounts receivable - affiliated company Notes receivable, net - Work-in-process - Prepaid income taxes Current portion of deferred tax assets Prepaid expenses and other current assets Total current assets Marketable securities, net of current portion - Property and equipment, net Goodwill - Other intangible assets, net Deferred tax assets, net of current portion Other assets Investment in affiliated company - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other Deferred revenue Total current liabilities Distributions in excess ofinvestment in affiliated company - Other non-current liabilities - Long-term debt, including accrued interest, net of current portion - Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 600,000,000 shares authorized: 438,167,618 shares issued and 407,976,878 shares outstanding at November 30, 2010 and 438,167,618 shares issued and 408,821,071 shares outstanding at May 31, 2010 Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost – 30,190,740 shares and 29,346,547 shares at November 30, 2010 and May 31, 2010,respectively ) ) Accumulated other comprehensive loss - ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Patriot Scientific Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended November 30, 2010 November 30, 2009 November 30, 2010 November 30, 2009 Revenues: License and service revenue $ Cost of sales: License and service revenue Amortization of purchased intangibles Impairment of purchased intangibles - - Total cost of sales Gross profit (loss) Operating expenses: Research and development Selling, general and administrative Impairment of goodwill Total operating expenses Operating loss ) Other income (expense): Interest and other income Interest expense ) Impairment of investment in affiliated companies - ) - ) Gain on sale of Vigilys business line - - - Realized loss on sale of marketable securities - - ) - Equity in earnings (loss) of affiliated companies, net ) ) Total other income (expense), net ) ) Loss before income taxes ) Benefit for income taxes ) Net loss $ ) $ ) $ ) $ ) Basic loss per common share $
